Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 28 February 2020 in which claims 1-20 are pending. Claims 1, 2, 19 and 20 are independent. Claims 3-18 are dependent.


Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 7-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeder (US-6,188,219 B1).

Claim No
Claim feature
Prior art
Reeder (US-6,188,219 B1)

1
An MRI apparatus comprising:






a scanner including at least two gradient coils; and






processing circuitry configured to:




cause the scanner to acquire k-space data for
correction in a band-shaped two-dimensional k-space along a readout direction, or in a columnar three-dimensional k-space
along a readout direction, while changing rotation angles, wherein each of the rotation angles corresponds to the readout direction,





generate correction data for correcting an error due to a gradient magnetic field generated by the gradient coils, by using the acquired k-space data for correction,






reconstruction, based on a radial acquisition method, while correcting the gradient magnetic field by using the
correction data, and




generate an image by reconstructing the acquired k-space data for reconstruction.

Even though the Fig. 2 is labeled to be a piece of prior art, it is also a representation of Reeder’s own MRI apparatus, the Examiner believes.

Any MRI apparatus includes a scanner with gradient coils. Text search into Reeder reveals that Reeder uses the term “scanner” in the same sense the Applicant intends. Reeder has gradient coils (28, 30, & 32) for its scanner. 


Computer 12 in Reeder includes a processing circuitry (44, 46).



Computer 12 in Reeder causes the scanner in Reeder to acquire k-space data as claimed.
As shown in Fig. 4A there are two k-space lines 58-60 and 62-64, on the opposite sides of the center of k-space, which represent a band shaped two-dimensional k-space acquisition. Reeder acquires plurality of data for “plurality of oblique imaging planes” which requires changing rotation angles.


Reeder generates correction data (“calibration correction values”) as claimed and Reeder places them in a “look-up table”.
The correction data in Reeder is for correcting any error due to gradient magnetic field such as “anisotropy”, “nonlinearity”, “gradient delay” etc.



Reeder acquires image data using radial acquisition (cf. Fig. 4A) and corrects the gradient errors based on the “calibration correction values” stored in the “look-up table”.


Reeder generates an image by reconstructing the acquired k-space data for reconstruction as claimed, cf. Figs. 12B, 12D and 13B.


An MRI apparatus comprising:

a scanner including at least two gradient coils; and
processing circuitry configured to

cause the scanner to acquire k-space data for
correction in a band-shaped two-dimensional k-space along a readout direction, or in a columnar three-dimensional k-space
along a readout direction, while changing rotation angles, wherein each of the rotation angles corresponds to the
readout direction,

generate correction data for correcting an error due to a gradient magnetic field generated by the gradient coils, by using the acquired k-space data for correction,
cause the scanner to acquire k-space data for
reconstruction based on the radial acquisition method, correct the k-space data for reconstruction by  using the correction data, and

generate an image by reconstructing the corrected k-space data for reconstruction.


Features of claim 2 are similar to that of claim 1. Please see the treatment of claim 1 above for claim 2.
3
The MRI apparatus according to claim l, wherein the processing circuitry is configured to acquire first k-space data for correction by sampling in a forward direction of the readout direction,
acquire second k-space data for correction by sampling in a reverse direction of the readout direction, and

correction data and second correction data which respectively
correspond to two orthogonal directions in a rotation plane,
by using the acquired first k-space data for correction and
the acquired second k-space data for correction.

4
The MRI apparatus according to claim 2, wherein the
processing circuitry is configured to
acquire first k-space data for correction by sampling
in a forward direction of the readout direction,
acquire second k-space data for correction by sampling in a reverse direction of the readout direction, and
generate, for each of the rotation angles, first
correction data and second correction data which respectively
correspond to two orthogonal directions in a rotation plane,
by using the acquired first k-space data for correction and
the acquired second k-space data for correction.
See Fig. 4A in Reeder which appear to depict all features of claim 4.



7
The MRI apparatus according to claim l, wherein the processing circuitry is configured to cause the scanner to acquire the k-space data for reconstruction, while correcting an application timing of the gradient magnetic field by using the correction data.

It is understood that Reeder corrects application timing (“gradient delay”) as claimed when Reeder uses look-up table in real-time and not in post-processing, e.g., cf. col. 22 and lines 25-32.
8
The MRI apparatus according to claim l, wherein the processing circuitry is configured to cause the scanner to acquire the k-space data for reconstruction, while correcting strength of the gradient magnetic field by using the correction data.

Reeder corrects strength of the gradient magnetic field using correction data when it corrects gradient field using calibration data as claimed.
9
The MRI apparatus according to claim l, wherein the processing circuitry is configured to cause the scanner to acquire the k-space data for reconstruction, while equivalently correcting the gradient magnetic field by adjusting a readout timing of the k-space data for reconstruction, using the correction data.

Reeder corrects readout timing as claimed when it corrects “readout delay”.

 The MRI apparatus according to claim 2, wherein the processing circuitry is configured to generate the image in such a manner that the error due to the gradient magnetic field is corrected, by performing positional correction on the k-space data for reconstruction in k-space, using the correction data.

Reeder meets this claim (claim 10) when it corrects gradient field with correction data (“calibration correction values”).



15
The MRI apparatus according to claim l, wherein the processing circuitry is configured to cause the scanner to acquire the k-space data for correction, before acquiring the k-space data for reconstruction, each time the k-space data for reconstruction is acquired.

Reeder meets claim 15 when it performs calibration prior to acquiring image data.
16
16. The MRI apparatus according to claim 2, wherein the processing circuitry is configured to cause the scanner to acquire the k-space data for correction, before or after acquiring the k-space data for reconstruction, each time the k-space data for reconstruction is acquired.


Reeder meets claim 16 when it performs calibration prior to acquiring image data.
17
The MRI apparatus according to claim l, further comprising a memory configured to store the correction data,

wherein the processing circuitry is configured to cause the scanner to acquire the k-space data for correction at least once, before acquiring the k-space data
for reconstruction,

store the correction data in the memory,
read out the correction data from the memory when the correction data are stored in the memory, and

cause the scanner to acquire the k-space data for reconstruction, while correcting the gradient magnetic field  by using the correction data.

Reeder meets claim 17 when it performs calibration prior to acquiring image data. The calibration correction values are stored in a memory as claimed when the calibration correction values in Reeder are put in a look-up table.
18
The MRI apparatus according to claim 2, further comprising a memory configured to store the correction data,
wherein the processing circuitry is configured to cause the scanner to acquire the k-space 
data for reconstruction,
store the correction data in the memory,
read out the correction data from the memory when the correction data are stored in the memory,
correct the k-space data for reconstruction by using the read out correction data, and generate an image by reconstructing the corrected k-space data for reconstruction.


19
An MRI method comprising:

acquiring k-space data for correction in a band-shaped two-dimensional k-space along a readout direction, or in a columnar three-dimensional k-space along a readout direction, while changing rotation angles, wherein each of the rotation angles corresponds to the readout direction,

generating correction data for correcting an error due to a gradient magnetic field generated by gradient coils of
an MRI apparatus, by using the acquired k-space data for correction,

acquiring k-space data for reconstruction based on a radial acquisition method, while correcting the gradient magnetic field by using the correction data, and

generating an image by reconstructing the acquired k-space data for reconstruction.

The method step of the method claim 19 are met by operation of Reeder as applied to claim 1 above. 

20
20. An MRI method comprising:

acquiring k-space data for correction in a band-shaped two-dimensional k-space along a readout direction, or a columnar three-dimensional k-space along a readout direction, while changing rotation angles, wherein each of the rotation angles corresponds to the readout direction,

generating correction data for correcting an error due to a gradient magnetic field generated by gradient coils ofan MRI apparatus, by using the acquired k-space data for correction,


correcting the k-space data for reconstruction by using the correction data, and

generating an image by reconstructing the corrected k-space data for reconstruction.

.








Allowable Subject Matter
Claims 5, 6, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852